Citation Nr: 1618325	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.


FINDING OF FACT

The claim of entitlement to service connection for a lumbar spine disorder was granted by the RO, effective March 23, 2010, in a November 2014 rating decision; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a lumbar spine disorder because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.200. 

With respect to the issue of entitlement to service connection for a lumbar spine disorder, the Veteran timely appealed a July 2010 rating decision that had denied the claim.  After the statement of the case was issued in November 2011, the Veteran submitted a timely substantive appeal later that same month.  
In July 2014, the Board remanded the claim of entitlement to service connection for a lumbar spine disorder for additional development.  In November 2014, the RO granted service connection for a lumbar spine disorder, effective March 23, 2010.  Therefore, the rating decision favorably resolved that issue in full.  Because the issue of entitlement to service connection for a lumbar spine disorder has been rendered moot, it is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed. 


ORDER

Because the Veteran's claim for entitlement to service connection for a lumbar spine disorder has been rendered moot by the RO's having granted service connection, the appeal is dismissed by the Board for lack of jurisdiction.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


